DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 8, 14-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn US Pub 2016/0205792 in view of Chen et al. US Pub 2018/0136696 further in view of Chu et al US Patent 9848502.
Regarding claim 1, Ahn teaches, 
A display device (Fig 3a-b) comprising: 
a display module (figure 3a-b display module 100); 
A first support part (210) and a second support part (element 220) which are disposed under the display module and spaced apart from each other in a first direction (element 210 and 220 under 100, and spaced apart along direction D1, figure 3b);
A first hinge disposed on (figure 3a-c, element 230, specifically BD1, disposed on both sides of the first support part; the office notes sides is not defined, it can be periphery (as attempted or any side portion) thereby the office takes the position of the side being side that is section indicated by the line and the arrows in the annotated drawing below) each of both sides surfaces of the first support part which are opposite each other in a second direction (as seen element 230, in figure 3b at both side along D2) and connected (figure 3a-c, element 230 and BD1 connected to 210) to each of the both side surfaces of the first support part, the second direction crossing the first direction (figure 3b, d1 and d2 crossing); and 
a second hinge (figure 3-4, element 230 and BD2 disposed on both sides of the first support part; the office notes sides is not defined, it can be periphery (as attempted or any side portion) disposed on each of both side surfaces of the second support part which are opposite each other in the second direction (as seen element 230, in figure 3b at both side along D2) and connected to each of the both side surfaces of the first (second) support part (figure 3-4, element 230 and BD2 that is connected to element 220), the second hinge being disposed adjacent to the first hinge in the first direction and engaged with the first gear (as seen in figure 3b-d). 
Ahn does not teach the use of gears, specifically a first gear and a second gear, wherein each of the first gear and the second gear has a shape corresponding to at least a portion of an elliptical shape when viewed in the second direction; and the first gear disposed on each of both opposite side surface defining opposing edges of the first support part which are opposite each other in a second direction and connected to each of the both opposing side surface of the first support part; and the second gear disposed on each of both opposite side surface defining opposing edges of the second support part which are opposite each other in second direction and connected to each of the both side surface of the second support part. In other words the fears disposed on each of both opposite side surface defining opposing edges of the first support part and second support part respectively.
Chen in similar filed of foldable device teaches a display device (figure 3a-b, 4a-b and 8, where figure 8 teaches the flexible display unit used with the detail hinge 200 of figure 3 and 4; paragraph 16) comprising: 
a display module (figure 8 display component); and
a first gear (fig. 4a, element 204 that is closest to element 104-1; paragraph 29-30, 33-34) and a second gear (element 204 that is closest to 104-2), wherein each of the first gear and the second gear has a shape corresponding to at least a portion of an elliptical shape (figure 4a-b, element 204 are elliptical shape) when viewed in the second direction.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the gear/hinge mechanism of Chen as the hinge mechanism of Ahn such that providing the hinge 200 as the hinge means in Ahn such would provide the proper stretching of the flexible display module based on the orientation since the oval shape would naturally stretch the flexible display as it moved in orientation of figure 4b of Chen thereby avoiding any slack in the flexible display, additionally the hinge of Chen avoid load (paragraph 21) provided in the elastic member. 
Chu in similar field of  a foldable display device teaches first gear(s) disposed on each of both opposite side surface defining opposing edges of the first support part (figure 2-3, 5 shows the gears of element 100 provided on both sides of the first support part (510)) of the first support part which are opposite each other in second direction and connected to each of the both opposing side surface of the first support part (as seen in figure 2 and 3 the first gears on both opposite side surfaces and defining opposing edges and connecting to each of the both opposing sides surface of the first support part 510); furthermore similar configuration of the second gear such that the second gear (element 200, figure 2-3, 5) disposed on each of both opposite side surfaces defining opposing edges of the second support part which are opposite each other in the second direction and connected to each of the both opposing side surface of the second support part (figure 2-3, 5, element 200 connected to the second support part 610). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use modify the Ahn as modified gears such that they are placed at the opposite side of the respective opposing edges of the respective support parts as taught by Chen, such that the gears of Ahn as modified is placed at the opposing edges of the support parts thus rendering Ahn’s gears to be similar to Chen’s figure 2, such modification will provide lighter weight device since less support plate is used and also providing a flush and compact hinge/gear mechanism with respect to the support part. 

    PNG
    media_image1.png
    864
    659
    media_image1.png
    Greyscale

Regarding claim 2, Ahn as modified by Chen teaches, 
Further comprising an elastic part which connects the first gear and the second gear (element 206, Chen figure 4a-b). 
Regarding claim 4, Ahn as modified by Chen teaches, 
wherein the display module (display module as illustrated in figure 3b of Ahn) comprises: a first non-folding region overlapping the first support part in a plan view (area indicated by 110); 
a second non-folding region overlapping the second support part in the plan view (figure 3b, area indicated by 120); and 
a folding region (area indicated by 130, fig 3b) disposed between the first non-folding region and the second non-folding region, wherein the folding region is bendable by rotation of the first gear and the second gear, such that the display module is foldable (as seen in figure 2 and 3 the display is bendable of Ahn at the folding area, thereby the medication of the gears of Chen will operate the display device of Ahn similarly such that the gears provide folding means about the folding region and the hinge rotates as seen in figure 4a-b).
Regarding claim 5, Ahn as modified by Chen teaches, 
wherein: the first gear comprises (figure 4a-b) a first long axis  (first long axis being parallel to element 206 in configuration of figure 4b, which is similar to element LX1 in figure 12, see annotated drawing below) corresponding to a major axis of a first elliptical shape corresponding to the elliptical shape of the first gear, a first short axis (first short axis being parallel to figure 4a configuration element 206 which is similar to SX1, see annotated drawing below) corresponding to a minor axis of the first elliptical shape, and a first center point (annotated figure) corresponding to the center of the first elliptical shape; and 
the second gear (figure 4a-b, see annotated drawing below) comprise a second-long axis corresponding to a major axis of a second elliptical shape corresponding to the elliptical shape of the second gear, a second short axis (figure 4a-b, see annotated drawing below) corresponding to a minor axis of the second elliptical shape, and a second center point (annotated figure) corresponding to a center of the second elliptical shape.

    PNG
    media_image2.png
    608
    800
    media_image2.png
    Greyscale

Regarding claim 6, Ahn as modified by Chen teaches, 
wherein: the first gear rotates about a first rotation axis extending in the second direction (figure 4a-b of Chen such that the first gear rotates as seen between the operation of figure 4a and figure 4b, at the center point; similar to present application fig 12-13) and overlapping the first center point when viewed in the second direction; and the second gear rotates (figure 4a-b of Chen such that the first gear rotates as seen between the operation of figure 4a and figure 4b, at the center point; similar to present application fig 12-13) about a second rotation axis extending in the second direction and overlapping the second center point when viewed in the second direction.
Regarding claim 8, Ahn as modified by Chen teaches, 
wherein a first distance between the first center point and the second center point when the display module is in an unfolded state is different from a second distance between the first center point and the second center point when the display module is in a folded state (as seen in figure 4a-b, the distance between the center points are different since the gears as taught by Chen as oval shape there by figure 4a if unfolded configuration such that the distance is smaller than in the folded state (figure 4b)).
Regarding claim 14, Ahn as modified by Chen teaches, 
Ahn as modified by Chen teaches the display model is in-folded such that the display module is not exposed to an outside when the display module is in a folded state (figure 3-4, of Ahn). 
Regarding claim 15, Ahn as modified by Chen teaches, 
wherein the first gear and the second gear are adjacent to one side of the first support part and one side of the second support part (as provided in the rejection above of Ahn as modified by Chen, the gears as taught by Chen are adjacent to support parts of Ahn and the support parts face each other, similar to present application's fig 7), respectively, and the one side of the first support part and the one side of the second support part face each other.
Regarding claim 16, Ahn as modified by Chen teaches, 
wherein when viewed in the second direction, each of the first gear and the second gear has an entire elliptical shape (as taught by Chen's figure 4a-b, the gears are entirely elliptical shape), and the elliptical shape has a major axis parallel to the first direction when the display module is in an unfolded state (annotated drawing provided above such that the major axis is the axis which is parallel to first direction in unfolded state).
Regarding claim 17, Ahn as modified by Chen teaches, 
 wherein when viewed in the second direction, the first gear and the second gear are symmetrical to each other (figure 3a-4a-b, such that the gears are symmetrical).
Ahn as modified by Chen does not teach each of the first gear and the second gear has a 1/2 elliptical shape divided with respect to a major axis of the elliptical shape. However, changing the shape of the gears is not new.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the gears of Ahn as modified by Chen such that the each gears has a 1/2 elliptical shape divided with respect to a major axis of the elliptical shape, such modification is merely a design choice and one skilled in the art would modify the shape to claimed shape such that the gears are provided with specific rotation radius and thereby not entire gear is required thus reducing the weight of the electronic device.
Regarding claim 18, Ahn as modified by Chen teaches, 
 wherein when viewed in the second direction, the first gear and the second gear are symmetrical to each other (figure 3a-4a-b, such that the gears are symmetrical).
Ahn as modified by Chen does not teach each of the first gear and the second gear has a 1/4 elliptical shape divided with respect to a major axis and a minor axis of the elliptical shape. However, changing the shape of the gears is not new.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the gears of Ahn as modified by Chen such that the each gears has a 1/4 elliptical shape divided with respect to a major axis and a minor axis of the elliptical shape, such modification is merely a design choice and one skilled in the art would modify the shape to claimed shape such that the gears are provided with specific rotation radius and thereby not entire gear is required thus reducing the weight of the electronic device.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn US Pub 2016/0205792 in view of Chen et al. US Pub 2018/0136696 further in view of Chu et al US Patent 9848502 and Ahn US Pub 2013/0342090 (hereinafter Ahn'090).
Regarding claim 12, 
Ahn as modified by Chen teaches the display model is in-folded such that the display module is not exposed to an outside when the display module is in a folded state (figure 3-4, of Ahn). 
Ahn as modified by Chen does not teach wherein the display module is out-folded such that the display module is exposed to an outside when the display is in a folded state. However, providing out-folded display device is not new. 
Ahn'090 in similar field teaches the display module (figure 1a-b) is out-folded such that the display module is exposed to an outside when the display is in a folded state
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Ahn as modified by Chen such that display is provided on the outer side and provides an out-fold as taught by Ahn such modification will enable a user to place the display in an A configuration and yet be viewable. 
Regarding claim 13, 
wherein: one side of the first support part and one side of the second support part, which face each other, have 1/4 circular shapes symmetrical to each other (as seen in figure 1-3, elements 111 and 112 of Ahn'090 is provided that 1/4 circular shape symmetrical to each other is taught); and 
when the display module is out-folded, the one side of the first support part and the one side of the second support part, as viewed in the second direction, are adjacent to each other and form a semicircle shape (As seen in figure 1a-f of Ahn'90).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the support parts of Ahn as modified by Chen with the teaching of Ahn'090 to have 1/4 circular shape symmetrical to each other as claimed such modification will ensure that Ahn's display device dues not have hard edges and provides curvature support to the flexible display in the folding area.

Allowable Subject Matter
Claims 19, 21-22 is allowed.
Primary reasons for allowance of claim 19 is the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. Specifically, applicant has incorporated the previously indicated claim 20 into the independent claim 19. 
Primary reasons for allowance of claim 22 is the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. Specifically, the limitation provided below:
A display device comprising: a foldable display module: a first support part and a second support part which are disposed under the display module and are spaced apart from each other in a first direction; a first gear connected to each of both sides of the first support part that are opposite each other in a second direction crossing the first direction, wherein the first gear is configured to rotate about a first rotation axis extending in the second direction: and a second gear connected to each of both sides of the second support part that are opposite each other in the second direction, wherein the second gear is configured to rotate about a second rotation axis extending in the second direction, and engaged with the first gear in the first direction, wherein a first distance in the first direction between a first center point of the first gear and a second center point of the second gear when the display module is unfolded is greater than or equal to a length of a curved surface of a folding region of the display module when the display module is folded, and the first center point of the first gear and the second center point of the second gear overlap the first rotation axis and the second rotation axis, respectively, when viewed in the second direction.

Claims 3, 7, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 8, 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holung US Pub 2016/0070310, Fig 6 – provides the gears at the side surface of respective support parts, similar to present application, such can be used to modify the Ahn reference to have a unitary hinge/gear component to reduce the cost.
Tang US Patent 5987704, figure 6 such can be used to modify the Ahn reference to have a unitary hinge/gear component to reduce the cost. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841